   8:21-cv-00112-JFB-SMB Doc # 12 Filed: 07/21/21 Page 1 of 3 - Page ID # 56



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


BRIAN L SIVERTSON,
                      Plaintiff,
                                                                   8:21CV112
        vs.
                                                        MEMORANDUM AND ORDER
HEARTFLOW, INC., a Delaware
Corporation,
                      Defendant.




       This matter is before the Court on a motion to dismiss pursuant to Fed. R. Civ. P.

12(b)(6) filed by the defendant. Filing No. 6. Plaintiff brought this action alleging both sex

and age discrimination against the defendant in violation of Title VII of the Civil Rights Act

of 1964 (as amended), 42 U.S.C. § 2000e et seq.; the Age Discrimination Employment

Act of 1967 (as amended), 29 U.S.C. § 621 et seq.; the Nebraska Fair Employment

Practice Act, Neb. Rev. Stat. § 48-1004 and § 48-1104; and the Nebraska Age

Discrimination in Employment Act, Rev. Stat. § 48-1001. Defendant contends that plaintiff

has failed to state a claim against it. Filing No. 1, Complaint.

       BACKGROUND

       Plaintiff was employed by defendant as a Business Development Manager. He

contends that during his employment, he received many accolades for his work. Plaintiff

achieved the top overall growth trend (revenue and volume) in HeartFlow during the year

2018. However, he was terminated on January 22, 2019, allegedly due to a reduction in

force. He states that opportunities were given to younger, female employees on the basis


                                              1
   8:21-cv-00112-JFB-SMB Doc # 12 Filed: 07/21/21 Page 2 of 3 - Page ID # 57



of sex and age. He contends that plaintiff’s supervisors engaged in this pattern and

practice of choosing young, female employees.

      STANDARD OF REVIEW

      A complaint must contain “a short and plain statement of the claim showing that

the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to dismiss

under Fed. R. Civ. P. 12(b)(6), the factual allegations in a complaint “must be enough to

raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). A complaint must be dismissed if it does not plead “enough facts to

state a claim for relief that is plausible on its face.” Id. at 570. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (stating that the plausibility standard does not require a

probability but asks for more than a sheer possibility that a defendant has acted

unlawfully). The Court must find “enough factual matter (taken as true) to suggest” that

“discovery will reveal evidence” of the elements of the claim. Twombly, 550 U.S. at 558,

556. The evaluation prompted by a 12(b)(6) motion requires the court to construe the

complaint in the light most favorable to the plaintiff and to accept as true the factual

allegations of the complaint. Erickson v. Pardus, 551 U.S. 89, 93-94 (2007); see also

Park Irmat Drug Corp. v. Express Scripts Holding Co., 911 F.3d 505, 512 (8th Cir. 2018).

      The Court ordinarily does not consider matters outside the pleadings on a motion

to dismiss. See Fed. R. Civ. P. 12(d). Matters outside the pleadings include “any written

or oral evidence in support of or in opposition to the pleading that provides some

substantiation for and does not merely reiterate what is said in the pleadings.” Hamm v.

Rhone-Poulenc Rorer Pharm., Inc., 187 F.3d 941, 948 (8th Cir. 1999). The Court may,

                                            2
   8:21-cv-00112-JFB-SMB Doc # 12 Filed: 07/21/21 Page 3 of 3 - Page ID # 58



however, “consider the pleadings themselves, materials embraced by the pleadings,

exhibits attached to the pleadings, and matters of public record.” Illig v. Union Elec. Co.,

652 F.3d 971, 976 (8th Cir. 2011) (quoting Mills v. City of Grand Forks, 614 F.3d 495, 498

(8th Cir. 2010)).

       DISCUSSION

       Defendant contends that the plaintiff has failed to sufficiently plead his various

causes of action. Defendant argues that plaintiff pleads legal conclusions asserting that

he suffered disparate treatment relative to his peers. Defendant is particularly concerned

that plaintiff does not cite specific events for his age and sex discrimination claims.

       The Court finds that plaintiff has indeed alleged sufficient allegations to put the

defendant on notice of his claims. Plaintiff meets the minimum pleading requirements set

forth in Bell Atl. Corp. At this point in the case, the plaintiff need not “prove” that anything

is the “but for” cause as discussed by the defendant. Nor does the plaintiff have to show

“evidence” at this stage in the litigation. The plaintiff need not list his “comparable

employees.” In fact, most of the cases cited by the defendant in support of this motion

are cases dealing with summary judgment motions, not motions to dismiss. The facts, as

alleged in the complaint are, again, specific enough to notify the defendant of the claims

against him. The rest can be determined during discovery.

       THEREFORE, IT IS ORDERED THAT defendant’s motion to dismiss, Filing No. 6,

is denied.

       Dated this 21st day of July, 2021.

                                                   BY THE COURT:

                                                   s/ Joseph F. Bataillon
                                                   Senior United States District Judge


                                               3
